968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Edward PORTER, Petitioner-Appellant,v.Edward W. MURRAY, Director, Respondent-Appellee.Jeffrey Edward PORTER, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
Nos. 91-7715, 92-6202.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1992Decided:  July 23, 1992

Jeffrey Edward Porter, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
Before RUSSELL, HALL, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Jeffrey Edward Porter seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).


2
We deny a certificate of probable cause and dismiss the appeal in case number 91-7715 for lack of jurisdiction.  Porter filed a timely motion for reconsideration pursuant to Fed.  R. Civ. P. 59(e), which nullified this notice of appeal.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
After the district court denied his motion for reconsideration, Porter filed a timely notice of appeal which became case number 92-6202.  Thus, this Court has jurisdiction over that appeal.  However, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Porter v. Murray, No. CA-90-1878-N (E.D. Va.  Sept. 30 and Dec. 19, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED